Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 8-30-2022 has been entered.  Claims 1, 6-8, 11, 13, and 15 were amended.  Claims 1-15 are examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0321365 to Lauritsen in view of US 2008/0163495 to Smal. 

In re Claim 1, Lauritsen teaches an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B, teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] for a cutting length adjustment mechanism for a hair cutting appliance (see Fig. 1A-D, #2), the adjustment drive comprising: 
an actuator configured to have a cutting length adjustment mode, wherein in the cutting length adjustment mode, the actuator is configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b), and
a movement sensor unit (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to: 
detect a movement of the hair cutting appliance, said movement of the hair cutting appliance comprising at least one of: an orientation change and a position change, [see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point #35 includes the orientation of this point and the position of this point and the changes of both orientation and position of #2, the hair trimmer; see also Para. 0009 :  data may be used to determine the position and orientation of the hair trimming device in relation to the electromagnetic field sources of the electromagnetic tracking system.], 
determine an adjustment control signal based on a rate of change and direction of said detected movement of said hair cutting appliance [Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement;  further at Para. 0065-67, Lauritsen teaches: the distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). This position information is compared by the embedded computer system (4) to previously generated data about the desired local hair length (21) at any given point on the client's head (30).The derived hair trimming length (21) is transmitted, wired or wirelessly (8), to the hair trimming device's (2) length regulation control system (11) and length regulation mechanism (18), which dynamically and automatically adjusts the hair trimming length accordingly. – Further, the Examiner notes that Para. 0128 teaches that if the user moves the device too fast the trimmer motor shuts off.  As such, the adjustment control signal is being based on a rate of change.  Further, the directing the hair trimmer in the different directions illustrated in annotated Fig. 6, below would provide a different adjustment control signal.  In other words, because the hair length is different at different points of the head, when the user moves from point to point the direction of that moment changes the control signal that causes the blade adjuster to adjust], and 
output said adjustment control signal derived from the detected movement (see Para. 0017, teaching the person who is holding said hair trimming device to focus on guiding the device on the surface on the client's head, while the hair trimming length adjustment is performed automatically by the motorized length regulation mechanism of the hair trimming device – this length adjustment is the adjustment control signal),
wherein, in the length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

Lauritsen does not teach a standard mode, wherein in the standard mode involving a cutting action, the actuator is deactivated.   However, Smal teaches that it is known in the art of hair clippers to provide a clipper with two modes, including a “automatic mode” and a “standard mode” wherein in the standard mode the actuator is deactivated (see Smal, Paras. 0015-16, The options suggested to the user are the manual mode and the automatic mode. The manual mode is set by default and the user selects the length of cut by means of the "UP" and "DOWN" buttons. The motorized cutting guide then automatically shifts to the desired position.  In the automatic mode, the clipper provides the user with various haircut options symbolized by pictograms (see FIG. 2). The user selects the average height of this cut, for example short, medium or long. Lastly, the clipper shifts the cutting guide to the desired height and displays the area of the scalp to be processed. This operating mode allows many combinations of length of haircut, providing many possible hairstyles.)  In the same field of invention, automatic hair trippers/clippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a second “manual” mode to the device of Lauritsen in addition to the automatic function mode already taught by Lauritsen.  Doing so would have allowed the user to have two types of hair trimmers in one.  I.e., the trimmer could automatically cut the hair but the user could also manually adjust the length of the cutting function, in order to, for example, manually clean up any areas that the automatic haircut missed. 



    PNG
    media_image1.png
    357
    640
    media_image1.png
    Greyscale

In re Claim 3, modified Lauritsen, in re Claim 1, teaches wherein the movement sensor unit is configured to detect one of: an absolute orientation change or an absolute position change of the hair cutting appliance with respect to an overall reference frame, wherein said reference frame is based on a gravity system (In Lauritsen, The movement sensor #10 detects the movement of the trimmer #2 in comparison to a 3D representation of the client’s head – see Para. 0073, this is used to create a Hair Length Profile, with position points #20/26, see Para. 0083-88. The position of the trimmer is known in order to trim the client’s hair at the appropriate location, i.e., the position of the trimmer relative to the HLP is known in order to properly trim the client’s hair, see e.g. Para. 0124).

In re Claim 4, modified Lauritsen, in re Claim 1, teaches wherein the movement sensor unit is configured to: detect one of: a relative orientation change and position change of the hair cutting appliance with respect to a previous orientation or position of said hair cutting appliance (see Lauritsen, Para. 0128, if the user moves the trimer too fast, i.e., the trimmer is out of position/orientation with respect to a previously assumed orientation or position, the trimming motor is turned off – the examiner further notes that the orientation and the position of the appliance are constantly monitored to determine how to automatically cut the hair on the person’s head).

In re Claim 5, modified Lauritsen, in re Claim 1,teaches wherein the movement sensor unit is configured to: detect at least one of a pitch movement, a roll movement and yaw movement of the hair cutting appliances (Lauritsen teaches detecting and X, Y, Z movement, which is the equivalent of a pitch movement, roll movement and yaw movement), wherein a roll axis is aligned with a main elongation direction of the hair cutting appliance, wherein a pitch axis is perpendicular to the roll axis and basically parallel to a leading edge of the blade set hair cutting appliance, and wherein a yaw axis is perpendicular to the roll axis and perpendicular to the pitch axis.

In re Claim 9, modified Lauritsen, in re Claim 1,teaches wherein length adjustment settings are assigned to rotation orientation states of the hair cutting appliance (see Lauritsen, Para. 0061 teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) in combination with The present invention relates to a programmable hair trimming system that is arranged to detect, by means of an electromagnetic tracking system, the position of a hair trimming device in relation to a client's head, relate this position to previously generated data regarding the desired trimming length, and to automatically and dynamically adjust the trimming length of said hair trimming device accordingly, of Para. 0005 – in other words, both the position and rotation of the hair trimmer are used to determine how to automatically and dynamically adjust the trimming length of the hair trimming device). 

In re Claim 10, modified Lauritsen, in re Claim 1,teaches further comprising a control unit (in Lauritsen, a computer system #5, see Para. 0018; 0082) configured to control operation of the adjustment drive by converting the adjustment control signal into an actuator operating signal (in Lauritsen, the computer system stores the hair length profile data, which caused the operation of the adjustment drive to cut the client’s hair at the proper length).

In re Claim 11, modified Lauritsen, in re Claim 1,teaches a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance comprising a movable portion (see Fig. 3B, movable comb #27) movable with respect to a housing portion of the hair cutting appliance (see Para. 0132 teaching the comb moving relative to the cutting point #22/housing), and 
an adjustment drive comprising:
an actuator configured to have a cutting length adjustment mode, wherein in the cutting length adjustment mode, the actuator is configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b),
a movement sensor unit (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to: 
detect a movement of the hair cutting appliance, said movement of the hair cutting appliance comprising at least one of: an orientation change and a position change: [see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point #35 includes the orientation of this point and the position of this point and the changes of both orientation and position of #2, the hair trimmer; see also Para. 0009 :  data may be used to determine the position and orientation of the hair trimming device in relation to the electromagnetic field sources of the electromagnetic tracking system] 
determine an adjustment control signal based on a rate of change and direction of said detected movement of said hair cutting appliance (Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement;  further at Para. 0065-67, Lauritsen teaches: the distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). This position information is compared by the embedded computer system (4) to previously generated data about the desired local hair length (21) at any given point on the client's head (30).The derived hair trimming length (21) is transmitted, wired or wirelessly (8), to the hair trimming device's (2) length regulation control system (11) and length regulation mechanism (18), which dynamically and automatically adjusts the hair trimming length accordingly. – Further, the Examiner notes that Para. 0128 teaches that if the user moves the device too fast the trimmer motor shuts off.  As such, the adjustment control signal is being based on a rate of change.  Further, the directing the hair trimmer in the different directions illustrated in annotated Fig. 6, below would provide a different adjustment control signal.  In other words, because the hair length is different at different points of the head, when the user moves from point to point the direction of that moment changes the control signal that causes the blade adjuster to adjust), and 
output said adjustment control signal derived from the detected movement (see Para. 0017, teaching the person who is holding said hair trimming device to focus on guiding the device on the surface on the client's head, while the hair trimming length adjustment is performed automatically by the motorized length regulation mechanism of the hair trimming device – this length adjustment is the adjustment control signal),
wherein, in the length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

Lauritsen does not teach a standard mode, wherein in the standard mode involving a cutting action, the actuator is deactivated.   However, Smal teaches that it is known in the art of hair clippers to provide a clipper with two modes, including a “automatic mode” and a “standard mode” wherein in the standard mode the actuator is deactivated (see Smal, Paras. 0015-16, The options suggested to the user are the manual mode and the automatic mode. The manual mode is set by default and the user selects the length of cut by means of the "UP" and "DOWN" buttons. The motorized cutting guide then automatically shifts to the desired position.  In the automatic mode, the clipper provides the user with various haircut options symbolized by pictograms (see FIG. 2). The user selects the average height of this cut, for example short, medium or long. Lastly, the clipper shifts the cutting guide to the desired height and displays the area of the scalp to be processed. This operating mode allows many combinations of length of haircut, providing many possible hairstyles.)  In the same field of invention, automatic hair trippers/clippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a second “manual” mode to the device of Lauritsen in addition to the automatic function mode already taught by Lauritsen.  Doing so would have allowed the user to have two types of hair trimmers in one.  I.e., the trimmer could automatically cut the hair but the user could also manually adjust the length of the cutting function, in order to, for example, manually clean up any areas that the automatic haircut missed. 

In re Claim 12, modified Lauritsen, in re Claim 11, teaches a hair cutting appliance (see Lauritsen,  Figs. 1-4B, #22),  comprising: a housing portion (housing of #2, see Fig. 3B), a cutting unit including a blade set (see Lauritsen, Fig. 3B, #22; see also Para. 0135), and a cutting length adjustment mechanism (see Lauritsen, Fig. 3B, movable comb #27) as claimed in claim 11.

In re Claim 13, modified Lauritsen, in re Claim 11, teaches further comprising a mode control element configured to set the adjustment drive into both of the length adjustment mode or the standard mode (see Smal, Fig. 3 showing a control element for selecting the automatic mode or the manual mode – see also Para. 0015-0016). 

In re Claim 14, modified Lauritsen, in re Claim 11, teaches wherein the movement sensor unit is configured to: detect a free rotation of the hair cutting appliance about a central portion of the housing portion (see Lauritsen, Para. 0061 teaching the position and rotation of the trimming device is monitored, this would detect free rotation of the hair cutting device around a central portion of the housing). 

In re Claim 15, Lauritsen teaches a method of operating a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance, the method comprising the following steps: 
providing an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B, teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] comprising an actuator (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b) for actuating a movable portion of the cutting length adjustment mechanism, 
providing a movement sensor (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) configured to detect a movement of the hair cutting appliance, involving at least one of an orientation changes and a position change [see Para. 0055, teaching see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point #35 includes the orientation of this point and the position of this point and the changes of both orientation and position of #2, the hair trimmer see also Para. 0009 :  data may be used to determine the position and orientation of the hair trimming device in relation to the electromagnetic field sources of the electromagnetic tracking system], 
providing a cutting length adjustment mode wherein the movement of the hair cutting appliance is provided for producing the corresponding change in the cutting length, wherein during the cutting length adjustment mode, the method comprising acts of (see Para. 0089; 0065-67; 0128 – the Examiner notes that the device cutting hair from a program is considered a cutting length adjustment mode):
detecting a movement of the hair cutting appliance (see Para. 0005, teaching detecting the position of the hair trimmer), 
determine an adjustment control signal based on a rate of change and direction of said detected movement of said hair cutting appliance (Lauritsen teaches calculating local hair lengths between Points #20/26 in Fig. 6c.  – see Para. 0089 – the examiner notes that in order to adjust the length regulation mechanism #18 of Lauritsen between points #20/26, the detected movement, i.e. the positions of the trimmer moving between Position #20/26 Fig. 6C-D, must be calculated in combination with the with adjustment of the length regulation mechanism #18 – for example, as the device moves from left to right in Fig. 6C, the movement of the device from left to right is calculated to determine how much to extend the length regulation mechanism #18 to provide for the curved haircut between #20/26 in Fig. 6C – to do so requires determining an adjustment control signal based on a rate of change of said detected movement;  further at Para. 0065-67, Lauritsen teaches: the distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). This position information is compared by the embedded computer system (4) to previously generated data about the desired local hair length (21) at any given point on the client's head (30).The derived hair trimming length (21) is transmitted, wired or wirelessly (8), to the hair trimming device's (2) length regulation control system (11) and length regulation mechanism (18), which dynamically and automatically adjusts the hair trimming length accordingly. – Further, the Examiner notes that Para. 0128 teaches that if the user moves the device too fast the trimmer motor shuts off.  As such, the adjustment control signal is being based on a rate of change.  Further, the directing the hair trimmer in the different directions illustrated in annotated Fig. 6, below would provide a different adjustment control signal.  In other words, because the hair length is different at different points of the head, when the user moves from point to point the direction of that moment changes the control signal that causes the blade adjuster to adjust), and 
generating and outputting a respective adjustment control signal (see Para. 0005, teaching relate the position of the trimmer position to previously generated data regarding the desired trimming length, and to automatically and dynamically adjust the trimming length of said hair trimming device accordingly), and 
operating the actuator on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).
Lauritsen does not teach providing a standard mode wherein a movement of the hair cutting appliance occurs while cutting hair without producing a corresponding change in a cutting length of the hair cutting appliance. 

However, Smal teaches that it is known in the art of hair clippers to provide a clipper with two modes, including a “automatic mode” and a “standard mode” wherein in the standard mode the actuator is deactivated (see Smal, Paras. 0015-16, The options suggested to the user are the manual mode and the automatic mode. The manual mode is set by default and the user selects the length of cut by means of the "UP" and "DOWN" buttons. The motorized cutting guide then automatically shifts to the desired position.  In the automatic mode, the clipper provides the user with various haircut options symbolized by pictograms (see FIG. 2). The user selects the average height of this cut, for example short, medium or long. Lastly, the clipper shifts the cutting guide to the desired height and displays the area of the scalp to be processed. This operating mode allows many combinations of length of haircut, providing many possible hairstyles.)  The Examiner notes that in the “manual mode” taught by Smal,  a movement of the hair cutting appliance occurs while cutting hair without producing a corresponding change in a cutting length of the hair cutting appliance. 

In the same field of invention, automatic hair trippers/clippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a second “manual” mode to the device of Lauritsen in addition to the automatic function mode already taught by Lauritsen.  Doing so would have allowed the user to have two types of hair trimmers in one.  I.e., the trimmer could automatically cut the hair but the user could also manually adjust the length of the cutting function, in order to, for example, manually clean up any areas that the automatic haircut missed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0321365 to Lauritsen in view of US 2008/0163495 to Smal, and further in view of US 2015/0197016 to Krenik.  

In re Claim 2, modified Lauritsen in re Claim 1, does not teach wherein the movement sensor unit comprises at least one movement sensor, comprising at least one of an accelerometer sensor and a gyroscope sensor.

However, Krenik teaches the movement sensor unit comprises at least one movement sensor, particularly at least one of an accelerometer sensor or a gyroscope sensor.  (See Krenik, Para. 0056).  

In the same field of invention, automatically adjusting trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the movement sensor taught by Lauritsen with the accelerometer sensor or gyroscope sensor taught by Krenik.  Doing so is the substitution of one known type of sensor used in the automatically adjusting trimmer art with another known type of sensor sued in the automatically adjusting trimmer art, to achieve the result of sensing the location of the trimmer (see MPEP 2143, I, B). 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art is US 2015/0321365 to Lauritsen in view of US 2008/0163495 to Smal, and further in view of US 2015/0197016 to Krenik.  

However, in re Claim 6, none of the prior art teach “wherein when the movement sensor detects a forward rotation of the hair cutting appliance and the actuator is operating in the cutting length adjustment mode, the adjustment control signal causes a length enlargement of the cutting length adjustment mechanism, and wherein when the movement sensor detects a rearward rotation of the hair cutting appliance and the actuator is operating in the cutting length adjustment mode, the adjustment control signal causes a length reduction of the cutting length adjustment mechanism.”  None of the cited references teach a controller that causes the cutting actuator to increase length during a forward rotation or to decrease length during a rearward rotation.”  

In re Claim 7, none of the prior art teaches “wherein when the movement sensor detects a speed of rotation of the hair cutting appliance and the actuator is operating in the cutting length adjustment mode, said adjustment control signal causing one of: an adjustment speed and a length adjustment increment based on said detected speed of rotation of the hair cutting appliance,”  None of the cited prior art teaches detecting a speed of rotation of the appliance and causing a change of speed or change of cutting length. 

In re Claim 8, none of the prior art teaches “wherein when the movement sensor detects a rotation angle of the hair cutting appliance and the actuator is operating in the cutting length adjustment mode, side adjustment control signal causing one of : an adjustment speed and a length adjustment increment based on said detected rotation angle of the hair cutting appliance. None of the cited prior art teaches detecting a rotation angle of the appliance and causing a change of speed or a change of cutting length. 

 


Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s claim amendments have obviated the prior claim objections and 35 USC 112B rejections. 
Applicant argues that US 2015/0321365 to Lauritsen does not teach a standard mode and a cutting length adjustment mode.  The examiner agrees that Lauritsen only teaches a cutting length adjustment mode.  However, as noted above, US 2008/0163495 to Smal teaches hair clippers having an automatic mode and a manual mode (see Smal, Para. 0015-0016).  As discussed above, it would have been obvious to one of ordinary skill in the art to add a manual mode to the device of Lauritsen to allow the user to operate the device out of automatic mode in order to manually perform clean ups or touch ups without having to have a second trimmer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724